Citation Nr: 0913451	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-31 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury. 

2.  Entitlement to a compensable rating for psychogenic 
musculoskeletal reaction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active duty service from November 1951 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to a 
compensable rating for psychogenic musculoskeletal reaction.

The other matter comes before the Board from a January 2006 
rating decision of the RO in St. Petersburg, Florida, which 
denied entitlement to a service connection for residuals of a 
back injury.  

The issue of entitlement to a compensable rating for 
psychogenic musculoskeletal reaction is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.   The Veteran's current spine disability was diagnosed 
many years after service and is not related events, disease, 
or injury during military service.


CONCLUSION OF LAW

Residuals of a back injury, currently diagnosed as 
degenerative disc disease and spondylosis of the spine, were 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
for a back injury in April 2004.  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in July 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in October 2006.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established." .

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and 
post-service private and VA treatment records pertaining to 
his claimed residuals of back injury have been obtained and 
associated with his claims file.  He has also been provided 
with VA medical examinations in August 2004 and September 
2005 to assess the current nature and etiology of his claimed 
residuals of back injury.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he currently suffers from 
degenerative disc disease (arthritis) and spondylosis as a 
result of his active military service, including an in-
service back injury.  Considering the claim in light of the 
above-noted legal authority, the Board finds that the weight 
of the evidence is against the claim.

The Veteran's November 1951 service entrance examination 
report shows normal spine and extremities.  

An October 1952 orthopedic consultation report noted that the 
Veteran had suffered a hyperextension injury to his neck 
about five weeks prior.  He felt only slight immediate pain 
but about two days later developed severe pain and stiffness.   
Examination revealed pain and marked limitation of extension 
of the cervical spine, rotation to both the right and the 
left was 50 percent limited, tenderness of the interspinous 
ligaments at about the C5-C6 interspace, and pressure at that 
point caused pain to radiate into the right scapular region.  
X-ray films of the cervical spine examination were negative, 
with the radiologist that there was good range of motion in 
the spine.  There was no evidence of fracture or dislocation, 
and the films showed only a slight defect in one of the 
lateral processes of the first cervical vertebra but no 
evidence of any displacement. 

Service records dated early November 1952 show the Veteran 
had sustained a hyperextension injury of the neck seven weeks 
prior to examination and since that time had experienced pain 
and limitation of motion in the neck.  Since that time, he 
had been treated with heat, massage, and procaine injections 
without apparent benefit.  X-ray films revealed no evidence 
of fracture.  He was referred to the Naval Hospital where, in 
a November 1952 he complained of pain in the right side of 
neck of two months' duration.  He gave a history that in 
September 1952, he fell on the wet deck of the ship, face 
down, and pushed his head and neck posterior.  Since that 
time, he had pain in the right posterior side of his neck.  
The pain was accentuated by extension and by movement, 
particularly to the right; however, there was no pain on 
flexion, and a moderate radiation of pain to right shoulder.  
He had Novocain injections three times with no relief.  
Objective testing found no swelling, but pain on pressure 
over rector spinus, trapezius, and posterior muscles of neck.  
The Veteran could flex his neck easily, though rotation to 
the left was painful and extension of the neck was painful.  
The rest of the examination was essentially negative.  X-rays 
of the oblique, lateral, and odontoid were negative.  He was 
admitted for treatment, consisting of head halter traction, 
diathermy, and manipulation.  The physician noted improvement 
with no pain in the neck, except on marked rotation to the 
right with some limited right-sided motion.  In December 1952 
service treatment notes, the Veteran had was found to have 
improved greatly, but still had some pain in the right side 
of neck and some muscular spasms.  The diagnosis  was changed 
to chronic myositis, right trapezius muscle, nuchal area, due 
to trauma.  In January 1953, while the Veteran was on leave, 
he was admitted to the USNH in Philadelphia, Pennsylvania 
complaining of a stiffness in neck and back which radiated 
down both legs.  He was examined and considered fit to return 
to California.  However, due to the recurrence of these 
attacks, the Veteran was transferred to the USNH 
Philadelphia.  Upon examination, the Veteran complained of 
pain on movement of his neck and the physician noted definite 
fullness in the muscles in the back of his neck on right side 
and down over the trapezius.  The physician also noted that 
the right side felt warmer than on the left.  There was 
limitation of motion in all directions due to muscle spasms, 
and no cervical spine tenderness.  There was no 
costovertebral angle (CVA) or spinal tenderness; however, 
there was restricted flexion, extension, and lateral 
movements.  No definite spasm was present.  Radiographic 
films were negative and normal with the exception of a 
congenital partial fusion of the laminae of the first and 
second sacral segments.  In January 1953, the Veteran's care 
was transferred to the neuropsychiatric service, where he 
underwent a psychiatric evaluation.   It was concluded that 
the Veteran was not a malingerer, but had a severe neurotic 
reaction, particularly susceptible to external conditions of 
stress.  The board further noted that the Veteran's capacity 
to adapt to the stresses and straining which military life 
imposed on him was greatly limited.  The diagnosis was 
changed to psychogenic musculoskeletal reaction.  In March 
1953, the medical board determined that the Veteran was unfit 
to perform the duties of his rate because of a physical 
disability considered to be the proximate result of the 
performance of active duty.  

It should be noted that throughout the service treatment 
records, there are no complaints or findings relating to the 
lumbosacral spine.  

In 1962, the Veteran was awarded service connection for 
psychogenic musculoskeletal reaction.

An April 1996 VA X-ray study of the lumbosacral spine 
revealed moderate degenerative changes with multi-level 
discogenic disease. 

In an August 1998 private treatment record, the Veteran was 
concerned of the possibility of a herniated disc or spinal 
stenosis.  A private MRI report, confirmed the physician's 
impression, and the radiologist found borderline spinal 
stenosis in the anterior posterior dimension at L4-L5 and a 
diffuse annular bulge at L5-S1 without significant spinal 
stenosis or lateral stenosis. 

In a September 1998 private treatment record, the Veteran 
complained of decreasing pain and some bearable pain with 
work.  He was not on any medications, and the physician noted 
only minimal symptoms.  A private September 1998 x-ray report 
in which the physician diagnosed degenerative lumbar 
spondylosis was discussed.  The physician further diagnosed 
the Veteran with stenosis in the L4-5 and bulge in the L4-S1.  

In a February 2001 VA initial evaluation and April 2002 and 
November 2002 follow-up examinations, the Veteran denied any 
back pain, muscle spasms or joint disorders.  On physical 
examination the physician found no abnormal spinal curve, no 
paravertebral muscle spasms or tenderness, and no joint 
swelling or crepitus.  The physician also noted that range of 
motion of all spinal segments and joints were intact. 

In a November 2003 VA primary care note, the Veteran was seen 
for complaints of low back pain.  He stated that the pain had 
moved from the lower spine to just in between the shoulder 
blades where the scapula is and there began an extremely 
sharp pain that radiated.  The Veteran was experiencing some 
weakness and nausea but denied any diaphoresis.  The Veteran 
noted that his heart attack three years prior had began with 
the same symptoms.  The physician asked to transport the 
Veteran to the hospital but he declined and signed out 
against medical advice. 

An August 2004 X-ray examination report noted degenerative 
disc disease in the L3-4, L4-5, and L5-S1, and anterior 
spondylosis in L2 though S1.  Cervical spine X-ray films 
found degenerative disc disease at C3-4, C4-5, C5-6, and 
degenerative changes in Luschka's joints with neuroforaminal 
narrowing on the right at C4-5 and C5-6 and on the left at 
C3-4.  An X-ray report of the thoracic spine revealed 
moderate lower thoracic spondylosis. 

During an August 2004 VA spine examination, the Veteran 
complained that he has had back pain since he injured his 
back during his military service.  He also said he had seen a 
chiropractor for six sessions with no relief, and that his 
primary care physician had prescribed pain medications.  The 
Veteran stated he has been having increasing low back pain 
over the past several years.  On objective examination, the 
Veteran was noted to be alert and ambulating with stiff 
posture.  The diagnosis was degenerative lumbar spondylosis 
with lumbosacral spine pain that radiated up the back with 
cervical stiffness.  

The Veteran submitted a notice of disagreement dated 
September 2004 in which he stated that he was told that as he 
got older, he would most likely develop osteoarthritis in his 
back.  The Veteran also noted that many of his physicians 
over the years were either deceased or no longer practicing, 
making it impossible to get his records. 

In a September 2005 statement, the Veteran stated that he had 
submitted all medical evidence he had and repeated his 
assertion of how he was injured in service and his continued 
back problems.

The Veteran underwent a VA spine examination in September 
2005 to determine the etiology of the his claimed spinal 
disability and arthritis.  The examiner noted that the claims 
folder had been reviewed.  Following examination and review 
of the claims folder, the examiner observed that degenerative 
arthritis of the neck is a universal problem that increases 
with age and that degenerative changes in the cervical spine 
are apparent on radiographs of many adults over the age of 
30.  The examiner then opined that it was less likely than 
not that the pathology seen in the X-rays of the Veteran's 
lumbar and cervical spine were secondary to the dubious neck 
injury diagnosed as psychogenic reaction in the service.  

Analysis

In this case, the Veteran's service treatment records show 
hospitalization for neck pain while in service.  He 
complained of neck pain and limited range of motion; however, 
objective findings were generally normal.  No complaints 
regarding the lumbosacral spine are documented in the service 
treatment records.  The Veteran was ultimately released from 
active duty with a diagnosis of psychogenic musculoskeletal 
reaction.  

Evidence of a current lumbar spine disability was first shown 
in 1996, more than 43 years after separation from active 
service.  There was no indication of a lumbosacral spine 
disorder noted in service, and there is no medical opinion of 
record relating any present lumbar spine disorder to service.  
As for the complaints of neck pain documented in service, 
after protracted examinations and treatment in service, it 
was determined that the veteran suffered from psychogenic 
musculoskeletal reaction, for which he is service connected.  
No chronic pathology of the cervical spine was ever 
identified in the service treatment records and there is no 
medical opinion of record relating any present cervical spine 
disorder to service.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In this case, two of the three requirements are not 
met, and service connection for residuals of a back injury is 
not merited.  The Board also notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  There is also no competent 
evidence relating the post-service diagnosis of a spine 
condition to any established event in service.  In his 
September 2005 report, the VA examiner clearly indicated that 
the Veteran's current degenerative disc disease and spinal 
disabilities are less likely than not related to any 
"dubious" military injury and possibly related to age.

The Board also has considered the assertions the Veteran has 
advanced on appeal in multiple written statements.  However, 
the Veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the Veteran's belief that his current 
spinal disabilities are associated with military service, 
this claim turns on medical matters-a diagnosis of a current 
chronic disability and the relationship between such current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the Veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for residuals to an in-service back injury must be denied.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied. 


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to compensable 
rating for psychogenic musculoskeletal reaction is warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Unfortunately, the Veteran 
did not receive adequate notice of information concerning the 
VCAA in reference to the issue on appeal.  As the case is 
being remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice as to the type 
of evidence necessary to substantiate a claim for an 
increased rating is provided.

In this case, the RO granted service connection with a non-
compensable rating in 1962 upon the Veteran's separation from 
active duty for psychogenic musculoskeletal reaction.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and, in claims for 
disability compensation, requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, the 
Board recognizes that although the Veteran has been afforded 
two spine examinations, psychogenic musculoskeletal reaction 
is an anxiety disorder rated under  38 C.F.R. § 4.130, 
Diagnostic Code 9410, requiring a psychological examination.  
In the March 2009 written brief presentation, the Veteran's 
national service representative, noted that the Veteran had 
not been evaluated for this condition by a neuropsychiatric 
professional in years, and that the Veteran stated that his 
symptoms he is currently suffering from today are the same as 
the had within days after his accident, only more severe.  
VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Consequently, a VA examination is required to ascertain the 
current severity of the Veteran's psychogenic musculoskeletal 
reaction. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully complied 
with and satisfied.

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
claimant that he may submit evidence 
showing the effects of the worsening or 
increase in severity upon the claimant's 
daily life and employment.  The AMC/RO 
should also provide notice of the 
specific criteria necessary for 
entitlement to a compensable rating for 
psychogenic musculoskeletal reaction 
under 38 C.F.R. § 4.130, Diagnostic Code 
9410 (2008).

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his psychogenic 
musculoskeletal reaction.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the psychiatrist or 
psychologist performing the evaluation.  
The examiner is requested to obtain an 
occupational and recreational history to 
document the Veteran's activities over 
the years.

The examiner is requested to indicate 
specifically which of the following (a), 
(b), (c), (d), (e), or (f) best describes 
the veteran's mental impairment from his 
service-connected anxiety reaction.

(a)  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
OR

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; OR

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; OR

(d)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

(e)  Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; OR

(f)  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.

A complete rationale for any opinion 
rendered must be included in the report. 
Adequate reasons and bases should be 
provided to support the opinions 
provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  VA regulations 
provide that when a claimant fails to 
report for a scheduled medical 
examination, without good cause, a claim 
for an increase shall be denied without 
review of the evidence of record.  38 
C.F.R. § 3.655 (2008).

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


